Title: To Alexander Hamilton from John Fitzgerald, 2 April 1794
From: Fitzgerald, John
To: Hamilton, Alexander



Alexandria [Virginia] April 2nd. 1794
Sir!

I am duly honored by the receipt of letters of the 21st and 26th. Ulto. to which regular attention has been paid. In yours of the 21st. you say that “Schedules have been received from you up to the 1st. of February which implies as much punctuality as could have been expected.” In this quotation I suppose there must have been an error as a schedule to the first of March was regularly forwarded, but fearing it may have miscarried, a copy is now enclosed.
Your letter of the 26th. was preceded by letters and opinions (even by express) that an embargo would immediately take place, of course every step was taken to expedite the departure of the foreign bound vessels, and all were cleared out and sailed, but a southerly wind prevailing and the militia here cooperating with cheerfulness, four Vessels, viz: a Ship two Brigs and a sloop were overtaken within this District, and brought back to the Port, I must in Justice to the Owners say that in their conduct on this occasion, they manifested no intention to contravene the Law and implicitly gave up to the orders which were necessarily issued. With sentiments of the highest esteem, I have the honor to be
Sir! Your most Obedt. Servt

John Fitzgerald

